WELLS, Judge.
Defendant has assigned error to the denial of his motion to dismiss for insufficiency of the state’s evidence. In his argument, *683defendant contends that since the state’s case was based upon the doctrine of recent possession, the case must fall because the state was unable to show that defendant had an ownership interest in the car in which the stolen goods were found. Defendant cites State v. Maines, 301 N.C. 669, 273 S.E. 2d 289 (1981) in support of his argument.
In Maines, the state’s evidence showed that the defendant was driving a car containing stolen goods, with the owner of the car seated beside him. There were two other passengers in the car. The court reversed Maines’ conviction, concluding that the circumstances in that case would not allow an inference that Maines was in control of the stolen goods, or had dominion over them.
The facts in the case now before us readily distinguish this case from Maines. Here, there were no other passengers in the car in which the stolen goods were found and the evidence showed that defendant alone possessed and controlled the car near the crime scene approximately at the time of the breaking and entering and soon thereafter when the stolen goods were found. Under such circumstances, to establish dominion and control of the car, it was not necessary to show that defendant owned the car. We judicially note that borrowed, rented, or stolen cars may be used in criminal activities, including robberies and larcenies.
In Maines, the court established the test of the use of the recent possession doctrine rule to establish the presumption that the possessor of stolen goods is the thief. The elements are (1) the property described in the indictment was stolen; (2) the stolen goods were found in defendant’s custody and subject to his control to the exclusion of others, though not necessarily found in the defendant’s hands or on his person so long as defendant had the power and intent to control the goods, and (3) the possession was recently after the larceny. Id. The state’s evidence in this case met this test and the trial court properly denied defendant’s motion to dismiss.
No error.
Judges Arnold and Martin concur.